PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Andriani et al.
Application No. 15/512,379
Filed: 17 Mar 2017
For AN ENABLING CARD AND METHOD AND SYSTEM USING THE ENABLING CARD IN A POS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.137(a), filed April 14, 2021, to revive the above-identified application.

This petition pursuant to 37 C.F.R. § 1.137(a) is GRANTED.

A timeline of the relevant events is as follows:

This application was filed electronically pursuant to 35 U.S.C. § 371 on March 17, 2017, including, inter alia, an Application Data Sheet (ADS) which lists five joint inventors. 

On September 13, 2017, the United States Patent and Trademark Office (USPTO) issued a Notice of Acceptance of Application under 35 USC 371 and 37 CFR 1.495.  The notice does not indicate that an oath or declaration was received on initial deposit.  

On May 21, 2019, the USPTO issued a first notice of allowance and fees due along with a notice of allowability.

On August 16, 2019, applicant filed a RCE.

On September 16, 2019, the USPTO issued a second notice of allowance and fees due along with a notice of allowability.

On July 17, 2020, the USPTO issued a notice of abandonment, which indicates continued examination under 37 CFR § 1.114 does not apply in a national stage application under 35 U.S.C. § 371 unless the requirements of 35 U.S.C. § 371(c) have been complied with, including the requirement for the inventor’s oath or declaration.

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section, and; 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

On April 14, 2021, this petition was filed, along with the petition fee and five executed declarations.

On May 5, 2021, the issue fee, form PTOL-85B, and the required statement of unintentional delay were received.

To date, requirements one, two, and four of 37 C.F.R. 
§ 1.137(a) have each been met.  The third requirement of 37 C.F.R. § 1.137(a) is not applicable, as a terminal disclaimer is not required.1  

The Office of Patent Publication will be notified of this decision, so that this application can be processed into a patent.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.2  All other inquiries 


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions




    
        
            
        
            
    

    
        1 See 37 C.F.R. § 1.137(d).
        2 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.